Title: To Thomas Jefferson from Bernard Peyton, 4 November 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Sales 255 Barrels Superfine Flour by Bernard Peyton1822 Richdfor a/c Mr Thomas Jefferson2d NovembrTo Robert Abbott Jr & Co for Cash 235 Blls: on Basin Bank & 20 Blls: in Store (viz:)235 Blls: superfine Flour at $5.93¾$1395.3120do.do.do.〃$6.00120.00$1515.31Charges.to Cash pd frght: at 2/6—$106.25$106.25〃 Canal toll $26.56 Drayage (20 Blls.) 38¢.26.94〃 Storage (20 Blls:) $1.60, Inspection $5.106.70〃 Cooperage 50¢. Comisn at 2½ pr ct $37.8838.38$178.27Nett prcds: at Cr T. J.$1337.04E.E.Bernard Peytonby N. N. Wilkinson
                        Dr Sir,
                        
                            Richd
                            4 Nov. 1822
                        
                    Above I hand a/c sales your last parcel 235 Blls: flour, & 20 Blls: of the former parcels, sold on the best terms I found it practicable to make, which hope will be agreeable to you— The money for the 235 Blls: is payable tomorrow, when I will call on Mr Barrett, & pay the $750 to him you wish—Flour continues extremely dull & it is with difficulty sales can be effected at-all—Wheat 125¢ brisk—Yours very Truly
                        B. Peyton